DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: pair of flanges, 38 on Pg. 5, [0027] .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0015] and [0016] are repeated.
Paragraph [0019] where it says “According yet a…” should be corrected to “According to yet a…”
Paragraph [0029] where it says “In a widthwise direction, the shank 24 extends from one of the corners of the hexagonal shape to an opposite corner and is open on both sides of the shank 24.” The first reference to the shank, 24 in the sentence above is incorrect and should be referencing the round bottom, 48.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henke et al. (US 2003/0097717 A1).
Regarding claim 1, the claim makes clear via the recitation of the “for opening”, “for mixing”, “shaped to mix”, and “for receiving” clauses that “a container”, “a product” and “an edge of a lid” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation. 
Henke teaches a tool (10, [0029]) comprising: 
a mixing device (40, 45; [0030] – [0031]);
a shank (60) extending along a length from the mixing device (Fig. 1) to an end face (20); and 
a channel (22, 23, 29) formed into said end face (20) (see Fig. 6, arrow 202a).
Regarding claim 6, Henke teaches a tool (10, [0029]) wherein the mixing device is a mixing paddle ([0031]; Fig. 1).


Claims 1 and 4 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 0499863 A).
Regarding claim 1, Walker teaches a tool (line 11) comprising: 
a mixing device (5, 6, 8, 12; Fig. 2, 3);
a shank (4) extending along a length from the mixing device (Fig. 1) to an end face (2, far left of Fig. 1); and 
a channel formed into said end face (see modified Fig. 1).
Regarding claim 1, it should be noted that Walker teaches all structural limitations of the claimed structure. Thus, the tool shown in Fig. 1 is capable of being used for the intended function of opening a container and mixing the contents of the container. For example, the tool shown in Fig. 1 is capable of mixing contents of a container via mixing device (5, 6, 8, 12; Fig. 2, 3) and opening a container via end face/channel show in modified Fig. 1).

    PNG
    media_image1.png
    756
    917
    media_image1.png
    Greyscale

Modified Fig. 1
Regarding claim 4, Walker teaches a tool (line 11) wherein the end face (see modified Fig. 1’) of the shank (4) is symmetrical about a plane which extends through the channel (dotted line in modified Fig. 1’).
Regarding claim 5, Walker teaches a tool (line 11) wherein the end face (see modified Fig. 1’) of the shank (4) is symmetrical about a plane which extends perpendicularly across the channel (solid line in modified Fig. 1’). 

    PNG
    media_image2.png
    404
    471
    media_image2.png
    Greyscale

Modified Fig. 1’
Regarding claim 6, Walker teaches a tool (line 11) wherein the mixing device is a mixing paddle (5, 6, 8, 12; Fig. 2, 3).
Regarding claim 7, Walker teaches a tool (line 11) wherein the mixing paddle is generally kite shaped (see Fig. 2).
Regarding claim 8, Walker teaches a tool (line 11) wherein the shank (4) includes a groove (see modified Fig. 1 above) which extends around the shank (4) and is shaped from the end face (see modified Fig. 1 above) and wherein the channel extends approximately half a distance from the end face to the groove (see modified Fig. 1 above). 
Claims 1 and 4 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keeler (US 1461151 A).
Regarding claim 1, Keeler teaches a tool (line 57, Fig. 1) comprising: 
a mixing device (8);
a shank (6) extending along a length from the mixing device (Fig. 2) to an end face (top of Fig. 2); and 
a channel (10) formed into said end face (top of Fig. 3).
Regarding claim 1, it should be noted that Keeler teaches all structural limitations of the claimed structure. Thus, the embodiment of the tool shown in Fig. 3 is capable of being used for the intended function of opening a container and mixing the contents of the container. For example, the tool shown in Fig. 3 is capable of being accepted into a chuck of a drill via slot (channel), 10 of the shaft (shank), 6 when the ejector, 11 is in the retracted position as shown in Fig. 3. The handle, 8 would thus function as a mixing device of the tool when the slot/shaft (channel/shank) is accepted into a drill.
Regarding claim 4, Keeler teaches a tool (line 57, Fig. 1) wherein the end face (top of Fig. 3) of the shank (6) is symmetrical about a plane which extends through the channel (10) (see modified Fig. 3).
Regarding claim 5, Keeler teaches a tool (line 57, Fig. 1) wherein end face (top of Fig. 3) of the shank (6) is symmetrical about a plane which extends perpendicularly across the channel (10) (see modified Fig. 3).

    PNG
    media_image3.png
    783
    564
    media_image3.png
    Greyscale

Modified Fig. 3
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Keeler (US 1461151 A) in view of Bober (US 2015/0143956 A1).
Regarding claim 2, Keeler teaches a tool (line 57, Fig. 1) comprising a shank (6), but fails to teach the shank having a hexagonal shape as viewed in cross-section along most of its length. 
Bober teaches a shank (22) having a hexagonal shape (see [0026]; Fig. 7, 12) as viewed in cross-section along most of its length. Keeler and Bober are considered analogous art as they both teach tools for opening/prying off containers, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the shank as taught by Keeler to incorporate teachings of Bober to provide a tool with a hexagonal cross-section along most of its length. Matching the hexagonal shape ([0026] stating “shape of the socket 41 corresponds to the shape of at least the proximal end 26 of the body 22”) of the shank to a conventional ([0029]) but also another hexagonal socket receiving type wrench adapter tool (39, 41 Fig. 12) with a longer length ([0027]) would provide more leveraging motion (end of [0029]) to more efficiently pry the container lid open and it would also provide added functionality of compatibility with conventional tools as disclosed in [0026] in order to improve things such as tool grip ([0027]). Additionally, using a hexagonal shaped shank would also provide more surface area to enable a more secure coupling via magnet for the tool (end of [0026]).   
Regarding claim 3, Keeler teaches a tool (line 57, Fig. 1) wherein the channel (10) extends linearly from one corner of the shank (6) to an opposite corner (see modified Fig. 2). However, Keeler fails to teach the hexagonal shape of the shank. 

    PNG
    media_image4.png
    395
    482
    media_image4.png
    Greyscale

Modified Fig. 2
Bober teaches a shank (22) having a hexagonal shape (see [0026]; Fig. 7, 12) as viewed in cross-section along most of its length. Keeler and Bober are considered analogous art as they both teach tools for opening/prying off containers, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the shank as taught by Keeler to incorporate teachings of Bober to provide a tool with a hexagonal shape. Matching the hexagonal shape ([0026] stating “shape of the socket 41 corresponds to the shape of at least the proximal end 26 of the body 22”) of the shank to a conventional ([0029]) but also another hexagonal socket receiving type wrench adapter tool (39, 41 Fig. 12) with a longer length ([0027]) would provide more leveraging motion (end of [0029]) to more efficiently pry the container lid open and it would also provide added functionality of compatibility with conventional tools as disclosed in [0026] in order to improve things such as tool grip ([0027]). Additionally, using a hexagonal shaped shank would also provide more surface area to enable a more secure coupling via magnet for the tool (end of [0026]).   
Regarding claim 8, Keeler teaches a tool (line 57, Fig. 1) having a shank (6), an end face (top of Fig. 3) and a channel (6). However, Keeler fails to teach the shank including a groove extending around 
Bober discloses a tool (20) having a groove (see modified Fig. 2’) extending around the shank (22) and the groove being spaced from the end face (30) and wherein the channel (28, 32) extends approximately half a distance from the end face to the groove (see modified Fig. 2’). Keeler and Bober are considered analogous art as they both teach tools for opening/prying off containers, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the shank as taught by Keeler to incorporate teachings of Bober to provide the shank with a groove extending around the shank and the groove being spaced apart from the end face wherein the channel extends approximately half a distance from the end face to the groove. Doing so would be beneficial because the addition of groove would allow for an elongated body member (shank, 22) (see [0022]) for providing more leveraging motion ([0029]). Furthermore, as disclosed in [0023] the body (shank 22, including the groove) would provide sufficient strength to the tool. 

    PNG
    media_image5.png
    569
    830
    media_image5.png
    Greyscale

Modified Fig. 2’
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 0499863 A) as applied to claim 1 above, and in view of Wardberg (US 6247837 B1).
Regarding claim 9, Walker teaches a tool (line 11) having a mixing device (5, 6, 8, 12; Fig. 2, 3) and a shank (4). However, Walker fails to teach the mixing device and the shank being made of different materials.  
Wardberg teaches a stirring tool (2) having a mixing device (20, 40, 44; Col. 3, lines 13 – 17) being made of plastic (Col. 3, line 35 – 38) and a shank (34) being made of metal (Col. 3, lines 1 – 5). Walker and Wardberg are considered analogous art as they both teach hand held tools like the instant application, it would have been obvious to one of ordinary skill in the art to have made portions of the tool metal and plastic based upon well-known strength, weight and cost considerations. Furthermore, doing so would be advantageous because the plastic material of the mixing device would allow the blades (44) of the mixing device to bend outwardly and return to position to induce mixing due to the memory nature of the plastic resilient material (Col. 3, lines 38 – 46). Additionally, the plastic material of the mixing device would provide more complete stirring of the contents (Col. 4, lines 1 – 6). Furthermore, the plastic material of the mixing device would prevent the container of the contents being mixing from being damaged (Col. 4, lines 8 – 9). Additionally, the metal of the shank would provide additional holding strength for the shaft (shank) when embedded inside plastic mixing device (Col. 3, lines 9 – 12).  
Regarding claim 10, Walker teaches a tool (line 11) having a mixing device (5, 6, 8, 12; Fig. 2, 3) and a shank (4). However, Walker fails to teach the mixing device being made of plastic and the shank being made of metal. 
Wardberg teaches a stirring tool (2) having a mixing device (20, 40, 44; Col. 3, lines 13 – 17) being made of plastic (Col. 3, line 35 – 38) and a shank (34) being made of metal (Col. 3, lines 1 – 5). Walker and Wardberg are considered analogous art as they both teach hand held tools like the instant .  
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keeler (US 1461151 A) as applied to claim 1 above, and in view of Wardberg (US 6247837 B1).
Regarding claim 9, Keeler teaches a tool (line 57, Fig. 1) having a mixing device (8) and a shank (6). However, Keeler fails to teach the mixing device and the shank being made of different materials.  
Wardberg teaches a stirring tool (2) having a mixing device (20, 40, 44; Col. 3, lines 13 – 17) being made of plastic (Col. 3, line 35 – 38) and a shank (34) being made of metal (Col. 3, lines 1 – 5). Keeler and Wardberg are considered analogous art as they both teach hand held tools like the instant application, it would have been obvious to one of ordinary skill in the art to have made portions of the tool metal and plastic based upon well-known strength, weight and cost considerations. Furthermore, doing so would be advantageous because the plastic material of the mixing device would allow the blades (44) of the mixing device to bend outwardly and return to position to induce mixing due to the memory nature of the plastic resilient material (Col. 3, lines 38 – 46). Additionally, the plastic material of the mixing device would provide more complete stirring of the contents (Col. 4, lines 1 – 6). Furthermore, the plastic material of the mixing device would prevent the container of the contents 
Regarding claim 10, Keeler teaches a tool (line 57, Fig. 1) having a mixing device (8) and a shank (6). However, Keeler fails to teach the mixing device being made of plastic and the shank being made of metal. 
Wardberg teaches a stirring tool (2) having a mixing device (20, 40, 44; Col. 3, lines 13 – 17) being made of plastic (Col. 3, line 35 – 38) and a shank (34) being made of metal (Col. 3, lines 1 – 5). Keeler and Wardberg are considered analogous art as they both teach hand held tools like the instant application, it would have been obvious to one of ordinary skill in the art to have made portions of the tool metal and plastic based upon well-known strength, weight and cost considerations. Furthermore, doing so would be advantageous because the plastic material of the mixing device would allow the blades (44) of the mixing device to bend outwardly and return to position to induce mixing due to the memory nature of the plastic resilient material (Col. 3, lines 38 – 46). Additionally, the plastic material of the mixing device would provide more complete stirring of the contents (Col. 4, lines 1 – 6). Furthermore, the plastic material of the mixing device would prevent the container of the contents being mixing from being damaged (Col. 4, lines 8 – 9). Additionally, the metal of the shank would provide additional holding strength for the shaft (shank) when embedded inside plastic mixing device (Col. 3, lines 9 – 12).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foerster (US 5615587 A) teaches a deep-socket driver. 
Nikolas (US 5048378 A) teaches a tool for installing a faucet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L SORKIN/Primary Examiner, Art Unit 1774